Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 1 of 9




                  Exhibit A
                  Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 2 of 9
                                                                                                               Docket No. MD20-00477

                                       MANKER, Tyson L., XXX-XX-2288, ex- LCpl, USMC

                                           CURRENT DISCHARGE AND APPLICANT'S REQUEST

 Application Received: 20200125
 Characterization of Service Received: (per DD 214) UNDER OTHER THAN HONORABLE CONDITIONS
 Narrative Reason for Discharge: (per DD 214) MISCONDUCT
 Authority for Discharge: (per DD 214) MARCORSEPMAN 6210.5 [DRUGS]

 Applicant's Request: Characterization change to: HONORABLE
 Narrative Reason change to: COMPLETION OF REQUIRED ACTIVE SERVICE
 Reentry Code change to: NONE REQUESTED

                                                            SUMMARY OF SERVICE

. Prior Creditable Service:
  Inactive: NONE                                                     Active: NONE

 Period of Service Under Review:
 Date of Enlistment: 20000808                                        Age at Enlistment: 18
 Period of Enlistment: 4 Years NO Extension
 Date of Discharge: 20031219                                         Highest Rank/Rate: Cpl
 Length of Service: 03 Year(s) 04 Month(s) 12 Day(s)
 Education Level: 12                                                 AFQT: 88

 Evaluation Marks(# of occasions): Performance/Proficiency: 4.4 (8) Behavior/Conduct: 4.3 (8)
 Fitness Reports: NOT APPLICABLE

 Awards and Decorations (per DD 214): Rifle MM SSDR NDSM PUC CAR

 Periods ofUA: NONE
 Periods ofCONF: NONE
 Other Time Lost per DD214: NONE

 NJP: 2

        - 20020722:     Article 92 (Failure to obey order, regulation)
                        Article 134 (General article) Underage consumption ofalcohol
                        Awarded: FOP RESTR EPD Suspended: NONE

        - 20031028:     Article 92 (Failure to obey order, regulation) Failed to prevent two junior Marines from using
                        methamphetamines and marijuana, as it was his duty to do.
                        Article 112a (Wrongful use, possession, manufacture or introduction of controlled substance) 2
                        specifications
                        Awarded: RIR FOP Suspended: NONE

 SCM: NONE                  SPCM: NONE              CIVIL ARREST: NONE CC: NONE


 Retention Warning Counseling: 1

        - 20031023:     For counseling concerning Applicant's admitted illegal drug involvement, methamphetamines and
                        marijuana usage identified through his statement to CID. The Applicant was informed of a notice of
                        administrative separation due to an admission of illegal drug use to CID.




 Key: NFIR - Not found in record     RESTR - Restriction        NJP - Nonjudicial punishment      SCM - Summary court-martial
      SPCM - Special court-martial   FOP- Forfeiture of pay     RIR - Reduction in rank           EPD - Extra duties
      CONF - Confinement             CC - Civilian conviction   CCU - Correctional Custody Unit   CBW - Confinement on bread and water
                 Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 3 of 9
                                                                                                                  Docket No. MD20-00477

                                    ADMINISTRATIVE CORRECTIONS TO THE APPLICANT'S DD 214

The NDRB did note administrative error(s) on the original DD Form 214:

        Block 13, Decorations, Medals, Badges, Citations, and Campaign Ribbons Awarded or Authorized, should include:
"Iraq Campaign Medal, Global War on Terrorism Service Medal"

The NDRB will recommend to Commander, Navy Personnel Command or Commandant of the Marine Corps that the DD 214
be corrected as appropriate.

                                            TYPES OF DOCUMENTS SUBMITTED/REVIEWED

       DD214:                                      Service/Medical Record: ~                     Other Records:                      D
       Employment:                                 Finances:                 D                   Education/Training:                 ~
       Health/Medical Records:                     Rehabilitation/Treatment: D                   Criminal Records:                   D
       Personal Documentation:                     Community Service:        D                   References:                         ~
       Department of VA letter:                    Other Documentation:      ~
                                                        ADDITIONAL STATEMENTS

       From Applicant:                             From/To Representation:    D                  From/To Congress member:

                                                 TYPES OF WITNESSES WHO TESTIFIED

       Expert:   D                                                            Character:    D
       Witness E-1:                                                           Witness C-1:
       Witness E-2:                                                           Witness C-2:

                                                      PERTINENT REGULATION/LAW

A. The Marine Corps Separation and Retirement Manual, (MCO Pl900.16F), effective I September 2001 until Present,
Paragraph 6210, MISCONDUCT.

8. Secretary of the Navy Instruction 5420.174D of22 December 2004, Naval Discharge Review Board (NDRB) Procedures and
Standards, Part IV, Para 403m(7)(a), Presumption Concerning Court-Martial Specifications.




Key: NFIR - Not found in record     RESTR - Restriction        NJP - Nonjudicial punishment          SCM - Summary court-martial
     SPCM - Special court-martial   FOP - Forfeiture of pay    RIR - Reduction in rank               EPD - Extra duties
     CONF - Confinement             CC - Civilian conviction   CCU - Correctional Custody Unit       CBW - Confinement on bread and water
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 4 of 9
                                                                                                       Docket No. MD20-00477

                                           DEPARTMENT OF THE NAVY
                                    NA VAL DISCHARGE REVIEW BOARD (NDRB)
                                   DISCHARGE REVIEW DECISIONAL DOCUMENT

                                                      APPLICANT'S ISSUES

l.   The Applicant contends procedural defects in his discharge continue to warrant relief.
2.   The Applicant contends he is entitled to relief under the Kurta Memo's Guidance; "Liberal Consideration;" "Leniency;"
     and that his Post-Traumatic Stress Disorder (PTSD) and Traumatic Brain Injury (TBI) are mitigating and extenuating
     circumstances in his misconduct; and further, contends he did not have the benefit of today's safeguards and did not
     receive a mandatory post-deployment medical examination.
3.   The Applicant contends his in-service and post-service conduct are outstanding and warrants consideration for an upgrade.

                                                          DISCUSSION

Date: 20200206       DOCUMENTARY REVIEW                  Location: WASHING TON D.C.              Representation: Civilian Counsel

The Naval Discharge Review Board (NDRB), under its responsibility to examine the propriety and equity ofan Applicant's
discharge, is authorized to change the character of service and the reason for discharge if such change is warranted. In
reviewing discharges, the Board presumes regularity in the conduct of governmental affairs unless there is substantial credible
evidence to rebut the presumption, to include evidence submitted by the Applicant. The Board completed a thorough review of
the circumstances that led to the discharge and the discharge process to ensure the pertinent standards of equity and propriety
were met.

As a result of the Applicant's claim ofa mental health condition, including PTSD, TBI, or Military Sexual Trauma, and in
accordance with l O U.S.C. § 1553, the NDRB included a member who is a physician, clinical psychologist, or psychiatrist.
Additionally, and pursuant to§ 1553, the NDRB reviewed the case with liberal consideration that a mental health condition,
including PTSD, TBI, or Military Sexual Trauma potentially contributed to the circumstances resulting in the discharge of a
lesser characterization. The Applicant's service record documents completion of a deployment from March to September 2003
in support of Operation IRAQI FREEDOM. Pursuant to§ 1553 (d)(2), the service secretary expedited a final decision and
accorded the case sufficient priority to achieve an expedited resolution.

On February 6, 2020, the NDRB conducted a de novo Document Review of the Applicant's case that included supplemental
information not previously provided by the Applicant. Additionally, the Applicant requested incorporation of his Document
Review of November 29, 2016 (Case# MD16-0l l 70) that raised nine claims/issues and which the Applicant
summarized/categorized into four claims/issues in the Applicant's [Supplemental] Application of January 25, 2020. The
NDRB considered the Applicant's 13 issues and responded/categorized the Applicant's claims into the three issues below.

The Applicant's record of service included:

One Retention Warning Counseling

Two Nonjudicial Punishment (NJP) for violations of the Uniform Code of Military Justice (UCMJ):
       Article 92 (Failure to obey order, regulation), Two specifications
       Article 112a (Wrongful use, possession, manufacture or introduction of controlled substance), Two specifications
       Article 134 (General article)

Based on the Article 112a violation, processing for administrative separation is mandatory. When notified of administrative
separation processing, the Applicant waived his right to consult with a qualified counsel, and request an Administrative
Separation Board. However, the NDRB noted the Separation Authority considered the Applicant's statement during the
Administrative Separation process.

Issue I: The Applicant contends procedural defects in his discharge continue to warrant relief; specifically, his discharge is
improper because of procedural defects in how his infractions and administrative separation were investigated, charged, and
processed.

In the evidence ofrecord, the Applicant was subject to and found guilty at two NJPs for violations of Articles 92 (Two
Specifications), 112a {Two Specifications), and 134. The circumstances surrounding the Applicant's second NJP was not only
his illicit use ofMethamphetamine and Marijuana, but also his breach of duty as a Non-Commissioned Officer to prevent two
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 5 of 9
                                                                                                  Docket No. MD20-00477
 ubordinate Marine from u ing Metbarnphetamine and Marijuana. Ln review of the Applicant offi ial military re rd, the
  pplicant pr vided hi admi ion of drug u e to a riminal Inv tigation Divi ion ( LO) in estigator. The
a record fthe ppli ant' statement to ID, hi righ advi ement upon being questioned by ID, or a rep rt of the ID
in estigation . Howe er, contained in the r cord wer documents relating to the dminj trati e eparati n pr es and arious
m dical and ub tan e abu e evaluation at the time of the pplicant eparation.

The Applicant ontend that he wa interrogated without warning or as i tance of oun el and coerced under dure s into
signing an in oluntary confession, and hi chain-of- ommand then reli d olely on hi coer ed onfe ion of drug u ea it
only e id nee for JP and Admini trative eparation. Th Appli ant further ubmitted there were error in fact la
pr edure and di cretion a o iated with hi discharge and hi ri ght were prejudiced · thereby ub tantiaJ d ubt e i t that hi
di harge would have curred had hi right again t ompul ory elf-inc rimin ation not be n viol ated . Ln addition th
  pplicant contend that h wa nonjudicially puni h d for violating pur ly military offen e o er whi h courts-Martial have
e ·clu i ej uri di tion and hi ommand erroneou ly charged him at JP. The Applicant al o ontend that the pro edure u ed
to admi ni trati ely parate him iolated the Manual for ourt -Martial and un on tituti nail depri ed him flib rty and
prop rty inter t in vio lation of hi due proces right and that he wa denjed the opportunity of an impartial hearing befi re
being depri ed of ub tantial lib rt and prop rty int r t .

The Board on idered the pplicant' s claim of dure and denial of coun el, and found there was insufficient e iden e the
  ppli ant right were iolated during hi JD inter iew. The Board al o on idered the Appli ant' de cription where hi
confessio n of drug u e ccurred aft: r th ces ation ofque ti ning the ame que ti ning where he empha ized he had jut
 talwartly denied culpab ility) and it wa only after LD bega n pro e ing/finger printing the pplicant for the stated charge
(ind p ad nt fa oluntarily or          r ed admi ion) where the Applicant then admitted t hi drug u e. Ho e er be ide the
  ppli ant's sworn statement to LO on 7 October 2003 admitting t hi u e f Methamphetamin and arijuana the re ord
 h w that th Applicant admitted to drug u e to hi ommanding Officer (             tating that it wa a " nap decision" e tracted
from O' s letter to 0, 3d Battali n 7th Marin 27 ct ber 2003) and in a letter (undat d) to Major eneral Matti . In the
letter to Major eneral Matti , th Appli ant tate " I knO\, the mi take I made was a bad one and that the judgment I u d
wa reckle and irr pon ible. In thi lett r, the Appli ant al o tated I hope that although I made a stupid and c tly
de i ion , the a hievement through ut my h rt career are n t forgotten .' The record al       how the pplicant illicit drug
u e was initially brought to the ommand attention because of an in e ti gati n of another Marine· a b i f id nee
c mpletely eparate from th Appli ant tatement( ).

The Board re ogniz that the ppli ant may have felt o erwhelmed contemplating the n equen e of b i_ng harged with
illi it drug u a an n-commi ion officer but the tatement and documents provided by the pplicant do not refute the
pre umpti n of regularity in thi ca e. Th Appli ant wa gi en the opportunity to con ult with oun el and request a court-
marti al prior to hi   JP, but wai ed the e rights under Article 3 1,  MJ . The pplicant tate that this opportunity toe erci e
his right under rticle 3 1 wa granted long aft r hi 'coerced confe ion" had been obtai ned and used a e idence again t
him . Howe er, if the Applicant fe lt that hi confe i n wa coer ed and would be u ed agai n t him at JP it wa hi
obligation to nte t thi . He had the opportunity to di pute hi onfe i n with aid from coun el at a ourt-martial, but h
cho e not to d o and accepted JP . In addition , wh n provided notiti ation of eparation proceedings the ppli ant wai d
hi right to coun e l, to ubmit a written tatement in r buttal to the propo ed separation and to reque tan Admini trative
  eparation B ard . During trial or an dmini strati e eparation B ard U1e pplicant would ha e had the opportunity to mount
a defense aga inst the harge . The Applicant had multipl e pportunitie to contest hi s charges with aid of coun el , but hose
not toe rci e the e oppo:rtunitie .

Finally commi sion ofa erious offen e doe not require adjudication by nonjudicial or judicial pr c ding or ci ilian
conviction, however, the offen mu t b ub ta ntiated by a prep nderance of eviden e. Th Applicant was provided U1e
opportunity to pre ent his ca e before an admini trati e board, but wai ed that right thus accepting the di harge
rec mmended in the I tt r fnotification. Based up n a ailabl record , nothing indicates that th       ppli ant' di charge or the
a tion by his command wa in any way incon i tent with the tandard of di ipline in the Unit d tate Marine             rp . Relief
denied on this i ue.

l ue 2-3 : Th Appli ant contend he is entitled to reli funder the Kurta Memo ' Guidance; " Lib ral on ideration ;" and
" Leniency;' and U1at hi Po t-Traumatic tre s Di order (PT D) and Traumatic Brain Injury (TB I are mitiga ting and
e tenuating circumstan es in hi mi conduct; and further contend h did not have U1 benefit oftoda        afeguards and did
n t re ei e a mandat ry po t-deployment medica l e amination. Additionally the Applicant co nt nd hi s in- ervi e and p t-
 ervice nduct are out tanding and warrants con ideration for an upgrade .

The ORB re iew U1e propriety and equity ofan Applicant' di charge indi idually, on a ca e-by-ca e ba is. Lf u ha review
r ea ls an impropriety or inequity relief i in order. Regulation pern1it relief on equitab le ground if the App Ii ant'
di charge i in onsi tent with tandard of di cipline of the a al er ice. An Hon rable haracterizati n of ervice is warranted
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 6 of 9
                                                                                                         Docket No. MD20-00477
when the quality of a member's service generally meets the standard of acceptable conduct and performance for naval personnel. A
General (Under Honorable Conditions) discharge is warranted when the quality of the member's service has been honest and
faithful but significant negative aspects of the member's conduct or performance of duty outweighed the positive aspects of the
member's service record. An Under Other Than Honorable Conditions discharge is warranted when a member engages in conduct
involving one or more acts or omissions that constitute a significant departure from the conduct expected of members of the Naval
Service.

In this case, the Board found that member's service was honest and faithful but significant negative aspects of the member's
conduct or performance of duty outweighed the positive aspects of the member's service record. In support of his PTSD, the
Applicant provided evidence ofa Post Deployment Health Assessment (PDHA) of 12 August 2003 and evidence ofpost-
service mental health records. The Applicant completed the 2003 PDHA in Iraq approximately three weeks prior to his
redeployment back to his home duty station. Upon review of the responses provided in this PDHA, the NDRB reasoned that it
was likely that the Applicant had been exhibiting PTSD symptomology. When questioned ifhe intended to seek out mental
health; had concerns about his health from possible deployment exposures or events; or had any questions concerning his
health; the Applicant responded "No" to all. This PDHA was reviewed and certified by a Chief Hospital Corpsman,
Independent Duty Corpsman.

Within one year of separation from service, the Applicant sought out counseling for depression, anxiety, sleep disturbances,
rage, and anger from a private counseling center. In 2011 and 2014, the Applicant again sought out assistance from this same
counseling center and he was eventually referred to a Department of Veterans Affairs (VA) group and individual therapy. In
2015, the VA diagnosed the Applicant with PTSD that was connected to his service in combat; Depression associated with
PTSD; Anxiety and Flashbacks associated with PTSD; and Traumatic Brain Injury (TBI). Later in 2015, the VA further
affirmed service connection for these diagnoses by granting a 60% rating for PTSD. In 2019, the VA increased the Applicant's
PTSD rating to 100% and determined a 10% rating for TBI.

In regards to the Applicant's in-service and post-service conduct and achievement, the NDRB noted the Applicant was
promoted to Corporal, served as a squad leader in combat, completed three years and four months of service, attained
proficiency and conduct markings, and was awarded a Combat Action Ribbon during his deployment to Iraq. Since separation
from service, the NDRB reviewed evidence of a Magna Cum Laude Bachelor of Arts Degree in Political Science and Juris
Doctor Degree. Today, the Applicant is committed to his work as an Illinois licensed attorney and remains an active veteran's
advocate. Numerous character statements, awards, certificates, and news articles were provided with the current and original
petition.

In determining discharge characterization of service, the Applicant's conduct forms the primary basis for consideration. The
Applicant's in-service conduct included two NJPs. The first NJP involving violations of Articles 92 and 134 were determined to be
minor infractions. His following NJP accounts for violations of Article 92 and 112a (Two Specifications) and this was determined
to be a willful failure to meet the requirements of his contract honorably. However, the Applicant contends his PTSD was a
mitigating factor in his misconduct. The Applicant's official medical service record includes evidence of PTSD symptomology and
the post-service documentation provided by the Applicant contains PTSD impressions from a Licensed Clinical Social Worker and
a PTSD diagnosis from a VA mental health professional. The full record of the Applicant's in-service and post-service mental
health supports the contention that his PSTD was a mitigating factor associated with his in-service misconduct. Moreover, the
NDRB determined that the unique circumstances of this individual case, coupled with the documented Mental Health Diagnosis, as
well as the Applicant's in-service and post-service record warranted additional consideration in the determination of overall
characterization of service.

The NDRB, granting liberal consideration in this case, determined the awarded characterization of service was inequitable, and
relief in the form of an upgrade in the characterization of service to General was warranted. Full relief to Honorable and the
requested changes to the narrative for separation and RE-code were not granted because the NDRB determined the severity of the
Applicant's mental health while in service did not rise to a level that completely absolved him of his misconduct. Specifically, the
NDRB considered the Applicant's character prior to exhibiting PTSD symptomology and found that his judgment and professional
behavior was questioned and documented on two occasions. One was an alcohol related incident that is contained in his first NJP
and the second was a Counseling Warning to which he was not recommended for promotion and cites, "Requires additional
mentorship in the application of judgment. Does not possess the maturity to serve as a Sgt [Sergeant]." Additional negative aspects
in this case includes the Applicant's responsibility as a Corporal and Squad Leader to maintain good order and discipline; his
conduct in engaging in an unduly familiar relationship with Marines ofjunior rank; and contributing to the delinquency of Marines
ofjunior rank. Consequently, upon thorough consideration of the Applicant's rank, grade, overall in-service performance and
conduct, maturity, and mental health status, the NDRB determined the Applicant's service was honest and faithful, but significant
negative aspects of the member's conduct or performance of duty outweighed the positive aspects of the member's service record.
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 7 of 9
                                                                                                     Docket No. MD20-00477

                                                          DECISION

After a thorough review of the available evidence, to include the Applicant's issues, summary of service, medical and service
record entries, and discharge process, the Board found the discharge was proper but not equitable Therefore, the awarded
characterization of service shall change to GENERAL (UNDER HONORABLE CONDITIONS), the narrative reason for
separation shall remain MISCONDUCT with a corresponding separation code ofHKKl, and the reentry code shall remain
RE-4B. The Applicant remains eligible for a personal appearance hearing for a period of fifteen years from the date of the
discharge. The Applicant is directed to the Addendum for additional information.
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 8 of 9
                                                                                                      Docket No. M 0 20-00477

                                        A DD EN D M: In fo rm a tio n fo r tbe A pplica nt

  omplaint Pro edure : If you believe the dec i ion in your ca e i w1c lear not re pon ive to the i ue you rai ed or does not
 therwi e co mport with the deci sional document requirement of D D In truction 1332.28, yo u ma ubmit a complaint in
ac ordance with En lo ure (5) of that ln tru tion to the Joint ervice Review      ti 1ty,     D ( P&R) Pl-LP, The Pentagon
Wa hingto n D 2030 1-4000. Y u hould read o lo ure ( of the In tru tion before ubmitting u ha comp laint. The
complaint procedure doe not permit a chal lenge of the merit of the deci ion · it i de igned olely to n ure that th de i i nal
do umen ts meet app licab le requirernen for larity and re p n ivene . You may iew DoD In truction 1332.28 and other
Dec isional Documents by go ing on line at http:Jboards.law.af.mil . More information is a ailable at
http: /www. ecnav.navy.mil/mra/CORB pages/ndrb/default.aspx .

Additional Review :    fter a do ument review h been conducted former member are e ligib le for a p r onal appearan e r
teleph ni h aring, pro ided the ap plication is recei ed at th DRB within 15 year of the pplicant s dat of di s harg . The
  pplicant can pro ide documentation to upport any claim ofpo t- er ice accomplishment or any additional e idence re lated
to thi di harg . Repre ntation at a p r onal appearance hearing i recomm ended but not r quir d . There are veteran
organization such as the meri an Legion and the Di abled Ameri an Veterans that are willing to pro id e guidan e to Fi rm er
 er i member in their efforts to obtain a di charge upgrade. If a former member ha been di charged for more than 15 year
ha al read been gran ted a per ona l appearance hearing or ha otherwi e hau ted their opportunitie before the ORB the
  pplicant ma petition the Board for orrection of a al Record (B       R), 70 I outh ourthouse Road uite I 00 I,
  rlington V 22204-2490 or http: / www.secnav.navy.mil/mra/bcnr/Pages/default .asp for further re iew.

 ervice Benefit : The U. . Department of Veterans Affairs (VA) detem,ines eligibility for po t- er ice benefits n t the ORB.
There i n r quirem nt or law that grants recharacterization solely on the i ue of btaining veteran benefit and this is ue d e
not erve to pro idea foundation up n which the Board can grant relief.

Employment/ Edu ationaf Opportunitie : The ORB ha no authority to upgrade a di charge for the ole purp e of enh an in g
emp loyme nt or edu ational opportunitie . Reg ulations limit the ORB re iew to a determi nation of the propri ety and equity
ofth discharge.

Reenli tment/ RE-code: The DRB is authorized to change a DRB pplicant' Reenli tlnent ode if related to an
accom panyi ng change in di charge characterization or narrative, but thi authority i trictly limited t those      where an
applicant' narrati e rea nor characterization of di harge i changed and that change warrant re i i n fthe previou I
i ued reenli tment ode. dditionally the ORB has no authority to upgrad a di harg for th ole purpo e of en han ing
reenli tlnent pportunities. An unfavorable " RE- ODE' i , in it elf not a bar to reenli tlnent. A reque t for a wai er can be
 ubmitted during the pr e ing ofa formal a pplication for r enlistlnent through a recruiter.

Medical ondition and Misconduct: DoD di ability regulation do not pre lude a di ciplinary eparation .         ppropriate
regulation tipulate that paration for mi conduct take pre eden e over potentia l eparation for other rea on . When er a
member i being pr e ed through the Phy i al E aluation Board and i proce ed ubsequently for an admini trati e
in oluntary eparation or i r ferred to a ourt martial for mi condu t th di sab ili e a luation i suspended pending the
outcome of the non-di ability pro eeding . If the a tion includes ith r a punitive or admini trati e di charge for mi scondu tor
for an basi wherein an ther han H norab l dj charge i authorized th medica l board report i fi led in the memb r'
terminated h a Ith re ord . dditionall , the ORB do s not ha e the authority to hange a narrative reason for eparation to
one indicating a medical di ab ility or other medical related rea on  nl y th B    R can grant thi type of narrati e rea on
 hange .

Automatic Upgrade : Th re i n law r r gu lation that pr   ide Fi ran unA       rabl di   harg t be upgrad d ba ed      I I on
the pa age of time or go d condu t ub eq uent to lea ing naval er ice.

Po /-Traumatic tress Di order and/or Traumatic Brain Injury: For all claim involving PT D and/or TB I, th DRB ' re iew
implemented the g uidance et forth in th E D · F Memorandum f3 e ptem ber 2 014 ( uppl emental guidance to Military
Boards for orrection of Military a a l Record           on idering Di harge pgrade Requ ts b Vet ran             !aimi ng Pot
Traumatic tre Di ord r). ln a cordan with U. . ode Title , ecti n 1553 (d)( I) & d(2) the DRB in luded a member
who is a ph y i ian, c linica l psych log i t, or p ychiatri t and accorded the ca e uffi ient priority to a hieve an e pedited
re o luti n and a final deci sion .

Po 1- ervice onduct: The ORB i authorized to c n ider po t- ervice fa tors in the r chara terization of a di charge.
Out tandi ng po t- ervice conduct to the xtent uch matter pro id ea bas i for a mor thorough understanding ofth
 pplicant' perfi rmance and conduct during the peri d of ervice under re iew is on idered during B ard r iews.
               Case 3:18-cv-00372-CSH Document 130-1 Filed 03/19/20 Page 9 of 9
                                                                                                           Docket No. MD20-00477
Do umentation to upport a po t- er ice conduct upgrade include , but is not limited to: a verifiable continuous employment
record· marriage and children ' birth certificat (if applicable); chara ter witne    tatement · docwnentation of community or
church ervi e· certification of non-in olvement with civil authoritie · iden e of financial tability or letters of good tanding
from banks, credit card companies, or oth r finan ial in titution ; attendance at or mpleti n fhigher ed ucati n officia l
tran cript )· and d cum ntati n ofa drug- free life ty le. Th Applicant i advi ed that completion of these item alone d e n t
guarant e the upgrade ofan w1fa orable di charge, a each di charge i reviewed by the Board on a ca -by-ca e basi to determin
if post- ervice a c mpli hment help dern n trate in- rvice mi         nduct was an ab rration and not indicative of the member'
overa ll character.

1 ue    oncerning Bad- onduct Di charges (8 D): Because rele ant and material fa t        tated in a court-martial peci fi ation
are pre urned by the DRB to bee tab Ii hed fact , i ue relating to the pplicant' innocence of charge fo r which he wa
fi und g uilty annot form a ba i for relief. With re p ct to a di harge adjudged by a pecial court-martial, th e action of the
   DR.B i re tricted to upgrades ba ed on c lemency. lemency i an a t of lenienc that redu e th e eri ty of the punishment
impo ed . Th NDRB does not have the juri dictional authority to review a di charge or di mi al re ulting from a general
court-martial.

Board Member hip: The name and vote of the member of the ORB Board ar recorded on the origi nal of thi do um nt
and ma be btained from the er ice record b writing to : cretary of the a oun ii of Re iew B ard , Attn : a al
Di barge Review Board, 720 Kennon treet    Rm 309, Wa hington a Yard D 20374-502" .

Military exual Trauma : T he Department of Veteran Affair (VA) u e th                             ual trauma" (M T) to refer to
e, p ri n e of e ual a au lt r rep ated thr at ning e ual hara ment e perien d whil on fed ral ti duty, a ti e duty
for training, or ina tive duty training. To get confidential one-on-one he lp plea e conta t the M T oordinator at your nearest
V M dical enter or a ll afi H lpline at 1-877-995-5247 or i it www.mentalhealth.va.gov/m thome.asp .

Reporting Military exual Trauma : To report a military e ua l trauma you can make an an nymou report to the
  riminal In e tigative ervice      I ) by Te tor Online. The     l Tip Line pro ide ervice mem b r , eteran
 i ilians a safe, di creet and   O YM         option t r p rt riminal and fi r e prot tion threats within the U     M
witho ut concerns fretaliation . To report a crime by Text: Text 274637 ( RIME ); Type "NC I " at th top of the me age ·
and in lud as much detail a p ssib le to en ure your tip an effe tively be inve tigated . To end yo ur     O YM   Tip ia
the on line, go t https://www.tipsubmit.com webtips AV .aspx? AgencyI0- 840.

 uicide Prevention: Veteran in emotional cri is or their lo ed ones can ca ll the free and confidential V teran ri is Line at 1-
800-27 -82 5 then pres I); or chat on line at http: ./www.veteranscrisisline.net, or end a te t m ag to 838255 to conne t
with a aring, qualified Veteran Affair Re ponder who can deal with any immediate cri i .
